Citation Nr: 1519625	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-19 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979 and from May 1981 to February 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

Obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

The written statements of the Veteran, his wife, and friends establish that he exhibited both severe snoring and frequent daytime somnolence in service.  At hearing he testified that these symptoms began in the 1980s and rendered him unsafe to drive long distances alone and unpleasant to share sleeping quarters with.  In April 2007 he underwent a sleep study based on the persistence of these symptoms and obstructive sleep apnea was diagnosed.

A May 2013 VA examination noted the Veteran's history of symptoms and his 2007 diagnosis of sleep apnea.  The examiner offered the opinion that it was less likely than not that the Veteran's sleep apnea had its onset in service because it was not diagnosed in service.  She stated that a sleep study is the only accepted means of diagnosing sleep apnea and that symptoms such as snoring and daytime somnolence are not diagnostic of sleep apnea.  Because no diagnosis was rendered until nearly 10 years after service, she felt that the sleep apnea was not related to his military service.

An August 2014 statement in the Veteran's VA medical treatment records by his treating physician included an opinion regarding his obstructive sleep apnea.  The provider stated that, based on the symptoms noted in service of unintentionally falling asleep and loud snoring, it was as likely as not that his sleep apnea had originally been manifested during his military service.

In this instance, the Board finds that the evidence with regard to the Veteran's claim of service connection for obstructive sleep apnea is at least in equipoise.  Specifically, the Veteran's testimony at hearing and written statements, as well as those of his wife and friends, shows a clear pattern of significant symptoms in service.  The symptoms shown in service are the same as those on which the sleep study was predicated and are part of the disability picture relative to his obstructive sleep apnea.  There is a medical opinion which connects the symptoms in service to the current disability.  While the VA examination finding is against such a connection, the basis of the opinion is a lack of diagnosis, although the symptoms described in service could be the result of sleep apnea as well as of other medical conditions.  After weighing these considerations, the Board finds that the benefit of the doubt should be afforded to the Veteran and the claim is granted.  38 C.F.R. § 5107(b).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


